 SAWBROOK STEEL CASTINGS CO.The SawbrookSteelCastingsCompanyandUnitedSteelworkersofAmerica,AFL-CIO.Case9-CA-4663October 28, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn July 11, 1968, Trial Examiner Frederick U.Reel issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and bnef, andthe entire record in this case, and hereby adopts thefindings,' conclusions,2 and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner andorders that the Respondent, The Sawbrook SteelCastingsCompany, Lockland, Ohio, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.381"clearly and unmistakably established"waiver of its statutory right tosuch information.CloverleafDivisionof Adams Dairy Co.,147 NLRB14102We agree with the Trial Examiner's conclusion that the arbitrationprovision in this contract is immaterial in resolving the issue in this caseThe relevant portion of that provision provides that arbitration shall bethe ". . sole and exclusive remedy available to an employee and theUnion for any alleged breach of this agreement"In the presentproceeding before the Board, the Union clearly is asserting its statutoryright to relevant data as bargaining representative rather than alleging abreach of the agreementTRIAL EXAMINER'S DECISIONFREDERICK U. REEL,Trial Examiner. This case, heard atCincinnati, Ohio, on May 22, 1968, pursuant to a charge filedthe preceding March 26 and a complaint issued April 15,presents the question whether Respondent, herein called theCompany, violated Section 8(a)(5) and (1) of the Act byfailing to comply with the request of the Charging Party,herein called the Union, that the Company furnish it with jobdescriptions and related data covering the jobs within thebargaining unit which the Umon represents.Upon the entire record, and after due consideration of thebnef filed by the Company, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe pleadings establish and I find that the Company, anOhio corporation, engaged at Lockland, a suburb of Cincin-nati, in the manufacture of steel castings, annually shipsproducts valued in excess of $50,000 to points outside theState,and is an employer engaged in commerce and inoperations affecting commerce, within the meaning of Section2(2), (6), and (7) of the Act.The pleadings further establish, and I find, that the Unionisa labor organization within the meaning of Section 2(5) oftheAct, and that on December 19, 1966, the Union wascertified as the exclusive collective-bargaining representative ofthe Company's production and maintenance employees.IITHE UNFAIR LABOR PRACTICESA. Background-The Contract1The Trial Examinerfound,inter alia,that the Union did notunequivocallywaive its right to informationabout jobclassificationsand pay rates of each employeein the bargainingunit. Along with itsinitialproposal,during contract negotiations,relating tothe frequencyand scope of the seniority lists which the Union wanted theRespondentto furnish, the Unionsuggestedother itemsfor inclusion on such a list,ie., job classifications and ratesof pay It seems clear that, thereafter,the main topics of discussionabout thesenioritylistwere itsfrequencyof submissionand the comprehensivenessof its coverage,and that theother dataoriginally requestedby the Unionnever crystallized into anissuebetween theparties.We do not believe that the Union'ssubsequent submission of a revisedseniority proposalwhich failed tomention theclassificationand pay rate items can be construed as aAfter the certification of the Umon, the parties negotiateda 3-year contract which they signed on October 31, 1967. Thecontract provided for a grievance procedure, culminating inarbitration, which was to be "the sole and exclusive remedyavailable to an employee and the Union for any alleged branchof this agreement." The contract further provided that eachparty thereto "unequivocally waives any right to bargainfurther ... concerning the subject matters in existence at thetime of the execution of this Agreement, known to the partiesor either of them." The agreement also provided that theCompany shall prepare and post a seniority list, mail a currentseniority list to the Union every 6 months, and maintain a173 NLRB No. 66 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDcurrent seniority list, available for inspection at all reasonabletimes by the Union or interested employees. A scheduleattached to the contract listed 54 jobs by classification andrate of pay.During the course of negotiating the agreement, the Unionhad proposed that the seniority list to be furnished shouldinclude the employee's job classification and rate of pay. TheUnion also proposed a "job evaluation program" to be basedon a certain manual compiled jointly by the industry and theUnion This manual included job descriptions The Companyduring the negotiations asked to see the manual in questionbut it was in the course of being revised. Eventually the Uniondropped its demand for a new job evaluation study, statingthat such a study would take too long At no time in thenegotiations had the Union asked for job descriptions apartfrom the proposed job evaluation program.The Company has in its possession current job descriptionscovering the furnace or melting department and the core roomdepartmentAt an earlier period the Company had jobdescriptions covering other jobs, and it contemplates thepreparation of new job descriptions in connection with acurrent modernization program. The current job descriptionsfor each of the jobs in the melting and core room departmentsare each approximately two pages long.B.The Union's Requests for Job Descriptions,and the Company's ResponsesOn November 20, 1967, William Kelley, an employee in thebargaining unit, filed a grievance alleging that the Companyhad reduced his wages and classification although he wascontinuing to perform the same work. On December 18, 1967,during one of the meetings on the grievance, Union Represent-ative Billingsley asked the Company to give him informationregarding the job duties of Kelley and of the other employeesin the bargaining unit. On December 21 Billingsley wrote theCompany confirming this request. The letter statesAt the meeting between the Company and the Union onMonday, December 18, 1967, the Union requested theCompany to supply it with job duties encompassed by eachjob classification in the Bargaining Unit. This letter con-firms that requestIn addition, the Union also requests the Company tosupply it a list of all employees presently in theBargainingUnit indicating the job classification of each such employeetogether with each employee's currently hourly rate of pay.This information is required by the Union in order for itto adequately discharge its responsibilities under the Agree-ment between the parties.One month later, on January 29, 1968, at a meeting of theparties involving another grievance, Billingsley again requestedthe information with respect to job duties and also asked for acomplete list of employees in the bargaining unit.iThe ultimate decision was adverseto Kelley2 The Companyargues in its briefthat the Unionfailed to show anactualneed for therequesteddataThe courts havelong since rejectedthe contention that the bargaining representativemust show that thedata is related"to a particular existingcontroversy " See N 1R B. v.On February 2, 1968, the Company wrote Billingsleydeclining to furnish a list of employees in the bargaining unit,and stating that the Company was complying with the contractby maintaining a seniority list available for inspection by theUnion or interested employees The Company's letter wassilent as to the request for job descriptions, but in a later letterthe Company indicated that at the January 29 meeting it hadtaken the position that the matter "was still under study."On March 5, 1968, the Kelley grievance was the subject ofa hearing before an arbitrator,' and at that time the Union andthe Company introduced their exchange of correspondencedescribed above. This prompted the Company to write theUnion on March 8, requesting that the Union explain the basisfor its requests for data. The Union replied on March 12,stating in partThe first request, on December 21, 1967, arose in thecourse of our discussion of the Kelley grievance. Theinformation sought was obviously necessary for us tointelligently evaluate the merit of this particular grievanceas well as other grievances involving classifications and ratesof pay which might arise at some future date. The secondrequest, on January 29, 1968, was also made in the courseof a grievance meeting. During the meeting the Unionlearned for the first time that the Company consideredsome unspecified number of unnamed individuals to beincluded in the bargaining unit. The Union was simplyseeking to discover the identity of these shadowy figures forwhom it had been certified as the bargaining agent.To this the Company responded in a letter dated March 19,1968, by quoting the waiver provisions of the contract. Theletter continuesAlthough we made reference to the contract in our priorletters, your letter appears to ignore the Agreement. It is noanswer merely to say that your request arose in the courseof discussing a grievance. In giving further consideration toyour request would you please.1.Refer to, and if necessary explain, theexpressprovision in the Agreement on which you base yourrequest2 If none, would you explain why the term"unequi-vocally waives"as stated in the above quoted provisionof the Agreement, fails to cover the situation.One week later the Union filed the charge giving rise to thisproceeding.C. Concluding FindingsFew propositions of labor law are better settled than thatwhich recognizes the statutory right of the bargaining represent-ative to obtain data reasonably necessary to the properdischarge of its statutory duty .2 Decisions too numerous tocite hold that a union when acting as bargaining representativeisentitled to relevant data, going far beyond the list ofemployees and job descriptions requested in this case. TheCompany here, not contesting this general rule, argues that theWhiten Machine Works,217 F 2d 593,594 (C A 4), cert. denied 349U.S 905,N.L R.B v. TheItem Company,220 F.2d 956,958 (C A. 5),certdenied 350 U.S. 905,Boston-Herald TravelerCorporation vN L.R B,223 F2d 58, 60, 62-63(C.A. 1) SAWBROOK STEEL CASTINGS CO.contract negotiations and its eventual terms establish that theUnion here waived its right to such data. Bearing in mind thatthe waiver of a statutory right to data must be "clear andunequivocal," we turn to a consideration of this defense.The fact that the contract contains arbitration provisions isplainly immaterial.N.L.R.B. v. Acme Industrial Co.,385 U.S.432; Timken Roller Bearing Co. v. N.L.R.B.,325 F.2d 746(C.A. 6). The Company points out, however, that the instantcontract contains express provisions covering the listing ofemployees in the bargaining unit, and that the Union duringnegotiations abandoned an effort to obtain a more comprehen-sive listwhich would have included each employee's jobclassification and rate of pay. With respect to job descriptions,theCompany relies on the fact that the Union duringnegotiationsfirstproposed, but later abandoned, a jobevaluation program which would have entailed job descrip-tions. The contract provides a "clear and unequivocal waiver"of the right to bargain during the life of the contract overmatters known to exist when the agreement was executed. TheCompany reads this "waiver" to encompass the mattersproposed but abandoned during the negotiations.Turning first to the job descriptions, the Union hadproposed a `job evaluation program," a study which the Unionsaid (according to the company witness who described thebargaining) would take about 6 months. This program or studynecessarily would have entailed the preparation of job descrip-tions, but such job descriptions would have been incidental tothe study. At no time during the bargaining did the Union askfor job descriptions independent of the proposed study, and atno time during the bargaining did it ask for job descriptions ofthe 54 job classifications contained in the schedule attached tothe contract.Under these circumstances the "waiver" language in thecontract would seem applicable to the full scale job studyprogram, so that the Company would not be under any dutyto bargain further during the life of the contractconcerningsuch a program, but a request for job descriptions of currentjobs is quite another matter,and asto that I find no clear andunequivocal waiver in the contract.The Company somewhat missed the point, I believe, whenitdemanded that the Union "refer to, and if necessary explain,theexpressprovision in the agreement on which you base yourrequest," and in asking "why the term`uniquivocallywaives'... fails to cover the situation" (emphasis by the Company).The Umon's right to thedata arises,not out of the contract,but out of the statute, and it is for the Company to establishwhat, if anything, negates this statutory right. The waiverclause goesto the right to bargain over new matters during thelifeof the contract (cf.N.L.R.B. v. Jacobs ManufacturingCompany,196 F.2d 680 (C.A. 2)), but the Union's right andduty to bargainis notlimited tobargainingover new mattersbut includes the administration of the current contract.It is inthe discharge of this duty and theexerciseof this right that theUnion is entitled to jobdescriptions, so the waiver of the righttobargainovermatters outside theexistingcontract isirrelevant. SeeAcme, supra; J. I. Case Company v. N.L.R.B.,253 F.2d 149, 153, 154 (C.A. 7), and cases there cited.It follows that the Company's refusal to give the union jobdescriptions covering the various jobs encompassed by thecontract violated the Company's obligationto recognize andbargain with the Union, and hence violated Section 8(a)(5) and(1) of the Act.Turning now to the Union's request for the jobclassification383and pay rate of each employee in the bargaining unit, it istrue that during the bargaining negotiations the Union pro-posed a clause which would have required the Company tofurnish it every 90 days with a list showing each employee's"full name, address, seniority, job classification, and rate ofpay." The Company took the position that a seniority list bydepartments was ample information for the Union. Later theUnion dropped its proposal in favor of a seniority list to befurnished it every 6 months, and the keeping of a current listin the personnel department, and these provisions eventuallyappeared in the "Seniority" article of the executed contract.The Company argues that this bargaining history and the"waiver" clause absolve it of any duty to furnish theclassifications and wage rates. Although the issue here may becloser than that concerning the job descriptions, the situationisessentially the same as that presentedinTimken RollerBearing Co v. N.L.R B.,325 F.2d 746, 750-751, where theSixth Circuit rejected contentions similar to those put forwardby the Company here.The "waiver" clause, in my judgment, is not controlling. Byits terms it waives any right "to bargain further concerning anysubject."As I view this provision, it waives bargaining oversubstantive terms or conditions, but I do not read it as a waiverof procedural rights inhering in the Unionas bargainingrepresentative. In otherwords, as the duty to bargaincollectively extends to the administration of the contract, I donot read the "waiver" as extinguishing the Union's right todata necessary to such administration, but only as extin-guishing its right to bargain for new substantive terms. Thebargaining history here parallels that in theTimkencase. HeretheUnion apparently dropped its demand that the contractgive it a right to have the requested data furnished every 90days, and accepted a provision giving it less data every 6months. But asTimkenshows, the fact that the Union wasunable to secure a contract right to reinforce its statutory rightdoes not destroy the latter, but merely relegates the Unionthereto.Thus the Company is not guilty of a breach ofcontract in failing to give the data, and the Union cannotsuccessfully maintaina suitunder Section 301. But the failureof the Union to obtain a new contract right does not require itto abandon its preexisting statutory right.This is particularly true in this area, where we are dealingwith data patently important to the Union in the discharge ofitsobligation to represent the employees and administer thecontract, and also with material which the employer hadreadilyavailableand can easily furnish. In any event aspreviously noted, the Company's contentions here with respecttobargaining history are substantially identical to thoserejected inTimken Roller Bearing Co. v. N.L.R.B.,325 F.2d746, 750-751 (C.A. 6). It follows that the Company's failureto give the Union at its request the job classification and rateof pay of each employee, like the failure to furnish it jobdescriptions, violated Section 8(a)(5) and (1) of the act.CONCLUSIONS OF LAWThe Company by refusing to furnish the Union with jobdescriptions covering the jobs in the bargaining unit, and byrefusing to give it the job classification and rate of pay of eachemployee, engaged in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(5) and (1) and 2(6)and (7) of the Act. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYI shall recommend that the Company cease and desist fromitsunfair labor practices and from any like or relatedinterference with the Union's efforts to bargain collectively,that it furnish the data in question upon the Union's request,and that it post an appropriate noticeAccordingly, upon the foregoing findings and conclusionsand upon the entire record I recommend, pursuant to Section10(c) of the Act, issuance of the following-ORDERRespondent The Sawbrook Steel Castings Company, itsofficers, agents, successors,and assigns, shall:1.Cease and desist from.(a)Refusing to furnish United Steelworkers of America,AFL-CIO, when requested to do so by said organization, withjob descriptions covering the jobs in the bargaining unit forwhich that Union is the bargaining representative of theCompany's employees, and with the job classification and rateof pay of each employee in that unit.(b) In any like or related manner interfering with thatUnion's efforts to bargain on behalf of the employees in thatunit2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Upon request furnish the above-named labororganiza-tion with the above-described data.(b) Postat itsplant at Lockwood, Ohio, copies of theattached notice marked "Appendix."3 Copies of said notice,on forms provided by the Regional Director for Region 9, afterbeing duly signed by its representative, shall be posted byRespondent, immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuousplaces, includingallplaceswhere notices to employees arecustomarily posted.Reasonablesteps shall be taken by theRespondentto insurethat said notices are not altered, defaced,or covered by any other material.(c)Notify theRegionalDirector for Region 9, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith 43 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the notice. Inthe further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals,the words"a Decree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords "a Decision and Order "4 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify the RegionalDirector for Region 9, in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board, and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that.WE wILL,upon the request of United Steelworkers ofAmerica, AFL-CIO, furnish that organization with jobdescriptions covering the jobs in the bargaining unit forwhich that Union is the bargaining representative, and withthe job classification and rate of pay of each employee inthat unitTHE SAWBROOK STEELCASTINGS COMPANY(Employer)DatedBy(Representative)(Title)This notice mustremain postedfor 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any othermaterial.If employees have any question concerning this notice orcompliance withits provisions, they may communicate direct-lywith the Board'sRegionalOffice,Room 2407 FederalOffice Building, 550MainStreet, Cincinnati, Ohio 45202,Telephone 684-3686.